Citation Nr: 1807917	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  17-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service-connection for bilateral hearing loss.  

2.  Entitlement to service-connection for a left foot disability to include hallux valgus, arthritis, and post-traumatic changes.  

3.  Entitlement to service-connection for a left knee disability to include left knee arthritis.  


REPRESENTATION

The Veteran represented by: California Department of Veteran Affairs. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1956 to September 1960 and from March 1962 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) San Diego, California.  The Veteran presented sworn testimony at a hearing before the undersigned in November 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss, left foot, and left knee disabilities had their onset during the Veteran's service.  


CONCLUSION OF LAW

The criteria for service-connection for bilateral hearing loss, left foot, and left knee disabilities have been met.  38 U.S.C.A. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service-connection for bilateral hearing loss, a left knee, and a left foot disability is warranted as the evidence shows that these disabilities had their onset in service and have been recurrent since then.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the evidence shows that the Veteran has suffered from the following disabilities for the entire period on appeal: hearing loss, left knee arthritis, and left foot as hallux valgus with arthritis, with post-traumatic changes.  See October 2016 and February 2017 VA Examination Reports.  His service treatment records show that during service he sustained injuries to his left foot and left knee.  See September 1962 Report of Physical Examination; see also May 22, 1962 Service Treatment Records.  At his November 2017 hearing before the Board the Veteran testified that his hearing problems had their onset in service, and that his knee and foot have continued to bother him since the in-service injuries.  See Hr'g. Tr. at 3-8.  The Veteran is competent to report the onset and continuation of his hearing loss, foot, and knee symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's reports are bolstered by the opinion of VA Physician E.S. who opined that the Veteran's hearing loss, left foot, and left knee disabilities were related to service.  See December 2017 VA Medical Record.  The Board notes that VA examiners have opined that the Veteran's current disabilities are not related to service; however, because the evidence shows that the Veteran's bilateral hearing loss, left foot disability, and left knee disability had their onset in service, service connection is warranted.  See Flynn v. Brown, 6 Vet. App. 500, 503 (1994).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for left foot hallux valgus with arthritis is granted.

Service connection for left knee arthritis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


